Title: James Madison to Bernard Peyton, 5 June 1830
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                June 5. 1830
                            
                        
                        
                        With this will be delivered four Hhds of Tobo. No. 13. equal to the best. 14. short pyebald. 15. & 16.
                            good lugs.
                        There will be at least 12 Hhds. to follow six of them equal to the best, the remaining six inferior. It is
                            not improbable that the quantity yet in bulk will yield several addl. Hhds. The crop wd. have been a fine as well as large
                            one if justice had been done it.
                        I fear it will be late before we shall be able to get the whole to market. The delay is occasioned by the
                            neglect of the late overseer in not having the shipping done, & by the pressure of the incipient crop.
                        Be so good as to say, what is the prospect in the market for some time to come as it relates to Tobo. of the
                            different rates of quality. The whole of the best on hand is yet to ship.
                        Please to send by the waggons 6 Sacs of Salt
                        1 piece of domestic [plued]... 9d.
                        1 do. White 4 1/2
                        2 Bbls Whiskey
                        
                            
                                
                            
                        
                    